Exhibit 10.1

CONFIDENTIAL

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”), dated as of April 6, 2006 (“Effective Date”), is
between Broadwing Corporation, a Delaware corporation, on behalf of itself, its
affiliates, subsidiaries, successors and assigns (collectively “Broadwing”), and
Scott Widham (“Executive”).

A. Executive is a key employee of Broadwing, and has made and is expected to
continue to make significant contributions to the profitability, growth, and
financial strength of Broadwing.

B. To promote retention and continuity of management, Broadwing desires to
establish a severance benefit for Executive.

C. Broadwing has assessed the costs and benefits of providing benefits as
provided in this Agreement and similar agreements for other key employees, and
has determined that it is cost-effective and in the best interests of Broadwing
to enter into this Agreement and such similar agreements.

D. Certain capitalized terms used in this Agreement are defined in Exhibit A
attached hereto.

NOW, THEREFORE, as condition of Executive’s continued employment with Broadwing
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Broadwing and Executive agree as follows:

 

1. Nature of Employment

(a) Employment Period. Subject to the provisions for earlier termination
hereinafter provided, Executive’s employment hereunder shall be for a term (the
“Employment Period”) commencing on the Effective Date and ending on the third
anniversary of the Effective Date (the “Initial Termination Date”); provided,
however, that this Agreement shall be automatically extended for one additional
year on the Initial Termination Date and on each subsequent anniversary of the
Initial Termination Date, unless either Executive or Broadwing elects not to so
extend the term of the Agreement by notifying the other party, in writing, of
such election not less than sixty (60) days prior to the last day of the term as
then in effect. For the avoidance of doubt, non-renewal of this Agreement by
Broadwing pursuant to the proviso contained in the preceding sentence shall be
considered a termination without Cause unless Executive is otherwise notified by
Broadwing.

(b) Position. Executive is currently employed as President Sales and Marketing
of Broadwing and shall perform such employment duties as are usual and customary
for such position(s) and such other duties as the Board of Directors of
Broadwing or Executive’s supervisor shall from time to time reasonably assign to
Executive. Executive agrees to devote Executive’s full business time, energy and
skill, on an exclusive basis, to the business and affairs of Broadwing and will
use Executive’s business time, energy and skill to promote the business and
interests of Broadwing.



--------------------------------------------------------------------------------

2. Compensation

(a) Base Salary. During the Employment Period, Executive shall receive a base
salary (the “Base Salary”) of $290,000 per annum, as the same may be increased
thereafter (or thereafter decreased, but not below the Base Salary as in effect
on the Effective Date). The Base Salary shall be paid at such intervals as
Broadwing pays executive salaries generally. During the Employment Period, the
Base Salary shall be reviewed at least annually for possible adjustment in
Broadwing’s sole discretion, as determined by Broadwing’s Compensation Committee
(the “Compensation Committee”) or full Board of Directors. The term “Base
Salary” as utilized in this Agreement shall refer to Base Salary as so adjusted.

(b) Targeted Annual Variable Compensation. In addition to the Base Salary,
Executive shall be eligible to earn, for each fiscal year of Broadwing ending
during the Employment Period, targeted annual variable compensation equal to 70%
of Executive’s Base Salary (the “Variable Compensation”). The target performance
goals for such Variable Compensation shall be determined by the Compensation
Committee in its sole discretion. The actual Variable Compensation earned by
Executive for each fiscal year shall be calculated based on Broadwing’s
performance and Executive’s performance as determined by Executive’s immediate
supervisor. Any sales compensation earned by Executive for each fiscal year
shall be calculated based on the Sales Compensation Plan currently then in
effect.

(c) One Time Retention Award. Upon the Effective Date, Broadwing shall issue to
Executive a one time award of 37,500 shares of restricted Broadwing’s common
stock (the “Retention Award”). The Retention Award shall vest one-half (50%) in
annual installments on the first and second anniversary of March 29, 2006;
provided, however, that in no event shall the Retention Award vest after
Executive’s termination of employment with Broadwing unless otherwise provided
for in this Agreement.

(d) Long Term Incentive Awards. Broadwing has granted, and may in the future
grant in its sole discretion, to Executive incentive awards under Broadwing’s
long term equity incentive plans.

(e) Other Benefits. During the Employment Period, Executive shall be eligible to
participate in those employee benefits which Broadwing, from time to time,
generally makes available to its executives subject to the terms and conditions
of such benefit plans or programs, which may include incentive plans, policies
and programs, savings and retirement plans, policies and programs, welfare
benefit plans, practices, policies and programs (including, if applicable,
medical, dental, disability, employee life, group life and accidental death
insurance plans and programs). In addition, Executive shall be entitled to
receive reimbursement for all reasonable business expenses incurred by Executive
in accordance with the policies, practices and procedures of Broadwing provided
to executives of Broadwing.

 

2



--------------------------------------------------------------------------------

3. Termination of Employment

(a) Termination Upon Death. If Executive’s employment is terminated due to
Executive’s death, Broadwing will pay to Executive’s estate:

(i) Executive’s accrued and unpaid current base salary (together with, if
applicable to Executive, all unused vacation benefits accrued in accordance with
Broadwing’s vacation accrual policies) accrued through the date of termination;
and

(ii) the amount the targeted Variable Compensation Executive would have been
paid had Executive continued employment until the end of the fiscal year in
which such death occurs multiplied by a fraction in which the numerator is the
number of days from and including the first day of such fiscal year up to and
including the date of death and the denominator is 365; provided, however, that
such amount shall be paid when Broadwing generally pays variable compensation to
other Executives after the end of the fiscal year and shall be calculated based
on Broadwing’s performance and Executive’s performance prior to termination as
determined by Executive’s immediate supervisor.

(b) Termination Upon Disability. If Executive’s employment is terminated due to
Executive’s Disability, Executive will be entitled to receive:

(i) Executive’s accrued and unpaid current base salary (together with, if
applicable to Executive, all unused vacation benefits accrued in accordance with
Broadwing’s vacation accrual policies) accrued through the date of termination;
and

(ii) the amount the targeted Variable Compensation Executive would have been
paid had Executive continued employment until the end of the fiscal year in
which such termination due to Executive’s Disability occurs multiplied by a
fraction in which the numerator is the number of days from and including the
first day of such fiscal year up to and including the date of termination and
the denominator is 365 provided, however, that such amount shall be paid when
Broadwing generally pays variable compensation to other Executives after the end
of the fiscal year and shall be calculated based on Broadwing’s performance and
Executive’s performance prior to termination as determined by Executive’s
immediate supervisor.

(c) Termination by Resignation; by Broadwing for Cause. If Executive’s
employment is terminated due to Executive’s resignation other than for Good
Reason or by Broadwing for Cause, Executive will be entitled to receive
Executive’s accrued and unpaid current base salary accrued through the date of
such termination (together with, if applicable to Executive, all unused vacation
benefits accrued in accordance with Broadwing’s vacation accrual policies).

(d) Termination by Broadwing Other Than By Cause; Resignation For Good Reason.
If Executive’s employment is terminated by Broadwing other than for Cause or due
to Executive’s resignation for Good Reason, then Executive will be entitled to
receive:

(i) Executive’s accrued and unpaid current base salary accrued through the date
of termination (together with, if applicable to Executive, all unused vacation
benefits accrued in accordance with Broadwing’s vacation accrual policies);

 

3



--------------------------------------------------------------------------------

(ii) a lump sum cash payment equal to twenty-four (24) months of Base Salary at
the time of termination;

(iii) a continuation for a twenty-four (24) month period following the month of
termination in Broadwing’s medical and dental benefit programs for which
executive employees are generally eligible; and

(iv) full and complete accelerated vesting of Executive’s Retention Award.

Provided that, with respect to clauses (ii) through (iv), Executive will be
entitled to receive such amounts if and only if Executive has executed and
delivered to Broadwing a General Release substantially in form and substance as
set forth in Exhibit B attached hereto at the time of Executive’s termination
and only so long as Executive is in compliance with the provisions of paragraphs
5, 6 and 7 of this Agreement; and provided further that an Executive who desires
to terminate employment for Good Reason shall provide thirty (30) day advance
written notice to Broadwing indicating the specific termination provision relied
upon and, to the extent applicable, setting forth in reasonable detail the facts
and circumstances claimed to be the basis of such termination.

(e) Termination After a Change of Control.

(i) If a Change of Control (as defined herein) occurs during the Employment
Period, all outstanding stock options, restricted stock and other equity awards
granted to Executive under any of Broadwing’s equity incentive plans (or awards
substituted therefore covering the securities of a successor company), but
excluding the Retention Award not otherwise vested, shall become immediately
vested and exercisable in full.

(ii) If Executive’s employment is terminated by Broadwing without Cause or by
Executive for Good Reason, in each case within two (2) years after the effective
date of the Change of Control, then Executive shall be entitled to:

(A) the payments and benefits provided in Section 3(d), subject to the terms and
conditions thereof;

(B) a lump sum cash payment equal to the target Variable Compensation in effect
at the time of the termination multiplied by 2;

(C) the amount the targeted Variable Compensation Executive would have been paid
from the Corporate Bonus Program had Executive continued employment until the
end of the fiscal year in which such termination occurs multiplied by a fraction
in which the numerator is the number of days from and including the first day of
such fiscal year up to and including the date of termination and the denominator
is 365 provided, however, that such amount shall be paid when Broadwing
generally pays Corporate Bonus payments to other

 

4



--------------------------------------------------------------------------------

Executives after the end of the fiscal year and shall be calculated based on
Broadwing’s performance and Executive’s performance prior to termination as
determined by Executive’s immediate supervisor;

(D) the sales compensation Executive earned for the year through the last full
month of employment with Broadwing in accordance with the Sales Compensation
Plan currently then in effect minus any sales compensation already paid for the
year and;

(E) all outstanding stock options, restricted stock and other equity awards
granted to Executive under any of Broadwing’s equity incentive plans (or awards
substituted therefore covering the securities of a successor company) including
the Retention Award not otherwise vested, shall become immediately vested and
exercisable in full.

Provided that, with respect to clauses (A) through (D), Executive will be
entitled to receive such amounts if and only if Executive has executed and
delivered to Broadwing a General Release substantially in form and substance as
set forth in Exhibit B attached hereto at the time of Executive’s termination.

(f) Termination After Hire of New Chief Executive Officer. If Executive’s
employment is terminated by Broadwing for Cause or without Cause or due to
Executive’s resignation for Good Reason within one (1) calendar year from the
date of hire of the chief executive officer (the “Protected Period”), in
addition to other amounts and/or benefits owed to Executive as set forth in this
Agreement, (i) the outstanding stock options, restricted stock and other equity
awards granted to Executive under any of Broadwing’s equity incentive plans (or
awards substituted therefore covering the securities of a successor company),
that would have vested within the Protected Period shall become immediately
vested and exercisable in full; and (ii) the Retention Award shall vest in full.

(g) No Other Rights. Except as otherwise expressly provided herein, all of
Executive’s rights to salary, bonuses, employee benefits and other compensation
hereunder which would have accrued or become payable after the termination or
expiration of the employment shall cease upon such termination or expiration,
other than those expressly required under applicable law (such as COBRA).

(h) Deductions; Withholding Taxes; Broadwing may withhold appropriate federal,
state or local income, employment and other applicable taxes from payments
hereunder.

(i) Compliance With Code Section 409A. Notwithstanding anything in this
Agreement to the contrary, Broadwing may delay the payment of amounts otherwise
payable hereunder if such delay is necessary to avoid any excise tax payable by
Executive under Section 409A of the Code.

 

5



--------------------------------------------------------------------------------

4. Executive’s Representations

Executive hereby represents and warrants to Broadwing that:

(a) the execution, delivery and performance of this Agreement by Executive does
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which Executive is bound, and

(b) Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity other
than those previously disclosed to Broadwing,

EXECUTIVE HEREBY ACKNOWLEDGES AND REPRESENTS THAT EXECUTIVE HAS HAD THE
OPPORTUNITY TO CONSULT WITH INDEPENDENT LEGAL COUNSEL REGARDING EXECUTIVE’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THAT EXECUTIVE FULLY UNDERSTANDS
THE TERMS AND CONDITIONS CONTAINED HEREIN.

 

5. Non-Solicitation

(a) Executive agrees that, as part of the employment or association with
Broadwing, Executive will and/or have become familiar with the salary, pay
scale, capabilities, experiences, skill and desires of Broadwing’s employees and
consultants. Executive agrees that, for a period of twelve (12) months
immediately following date of termination or resignation, Executive will not
recruit, solicit, hire or attempt to recruit, solicit, or hire, directly or by
assisting others, any persons employed by or associated with Broadwing, nor will
Executive contact or communicate with any such persons for the purpose of
inducing such persons to terminate their employment or association with
Broadwing. For purposes of this paragraph, the “persons” covered by this
prohibition include permanent employees, temporary employees, or consultants who
were employed by, doing business with, or associated with Broadwing within six
(6) months of the time of the attempted recruiting, solicitation, or hiring.

(b) In addition, Executive agrees that during Executive’s employment with
Broadwing, Executive will not induce or attempt to induce any Covered Client or
Customer to diminish, curtail, divert or cancel its business relationship with
Broadwing. Additionally, Executive agrees that for a period of twelve
(12) months following the date of termination or resignation, Executive will
not, directly or indirectly service, call on, solicit, divert or take away, any
Covered Clients or Customers of Broadwing. This paragraph is geographically
limited to (i) the United States, or (ii) any location, storefront, address or
place of business where a Covered Client or Customer is present and available
for solicitation at that time. Executive further agrees that Executive may not
avoid the purpose and intent of this paragraph by engaging in conduct within the
geographically limited area from a remote location through means such as
telecommunications, written correspondence, computer generated or assisted
communications, or other similar methods.

 

6



--------------------------------------------------------------------------------

6. Confidential Information

(a) EXECUTIVE SHALL NOT DISCLOSE TO ANY PERSON (OTHER THAN EXECUTIVE’S IMMEDIATE
FAMILY, OR TAX, LEGAL AND OTHER COUNSEL EXECUTIVE HAS CONSULTED REGARDING THE
MEANING OR EFFECT OF THIS AGREEMENT OR AS REQUIRED BY LAW) THE EXISTENCE OF THIS
AGREEMENT OR ANY OF THE TERMS, CONDITIONS OR OTHER FACTS WITH RESPECT TO THIS
AGREEMENT.

(b) Executive acknowledges and agrees that Broadwing has provided and Executive
has had access to Confidential Information and that the Confidential Information
obtained by Executive while employed by Broadwing and its subsidiaries
concerning the business or affairs of Broadwing or any subsidiary are the
property of Broadwing or such subsidiary.

(c) For twelve (12) months subsequent to the date of termination, Executive
agrees that Executive will continue to be bound by Broadwing’s Code of Conduct
concerning the prohibited used of the Confidential Information and agrees not to
utilize or disclose any such Confidential Information for any purpose, or to any
person, without Broadwing’s written consent.

 

7. Intellectual Property, Inventions and Patents

Executive acknowledges that all Work Product belong to Broadwing. Executive
shall promptly disclose such Work Product to Broadwing and, at Broadwing’s
expense, perform all actions reasonably requested by Broadwing (whether during
or after the Employment Period) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

If Executive is based in Illinois, in accordance with Section 2872 of the
Illinois Employee Patent Act, Ill. Rev. Stat. Chap. 140, § 301 et seq. (1983),
or California, in accordance with California Labor Code, § 2780 to §2782,
Executive is hereby advised that this Section regarding Broadwing’s and its
subsidiaries’ ownership of Work Product does not apply to any invention for
which no equipment, supplies, facilities or trade secret information of
Broadwing or any subsidiary was used and which was developed entirely on
Executive’s own time, unless (i) the invention relates to the business of
Broadwing or any subsidiary or to Broadwing’s or any subsidiaries’ actual or
demonstrably anticipated research or development or (ii) the invention results
from any work performed by Executive for Broadwing or any subsidiary.

 

8. Tax Protection

Anything to the contrary herein notwithstanding, if any payments provided for
under this Agreement, together with any other payments or benefits that
Executive has the right to receive from Broadwing (the “Payments”), would equal
or exceed an amount equal to three times Executive’s “base amount” (as defined
in Section 280G(b)(3) of the Code) (the “Safe Harbor Amount”) and would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are hereinafter collectively referred to as the
“Excise Tax”), Broadwing

 

7



--------------------------------------------------------------------------------

shall pay Executive an additional payment (a “Gross-up Payment”) in an amount
such that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
on any Gross-up Payment, Executive will retain an amount of the Gross-up Payment
equal to the Excise Tax imposed upon the Payments. the Compensation Committee,
or any officer delegated by the Compensation Committee shall make an initial
determination as to whether a Gross-up Payment is required and the amount of any
such Gross-up Payment. Executive shall notify Broadwing immediately in writing
of any claim by the Internal Revenue Service which, if successful, would require
Broadwing to make a Gross-up Payment (or a Gross-up Payment in excess of that,
if any, initially determined by the Compensation Committee or such designated
officer) within five (5) days of the receipt of such claim. Broadwing shall
notify Executive in writing at least five (5) days prior to the due date of any
response required with respect to such claim if it plans to contest the claim.
If Broadwing decides to contest such claim, then Executive shall cooperate fully
with Broadwing in such action; provided, however, Broadwing shall bear and pay
directly or indirectly all costs and expenses (including additional interest and
penalties) incurred in connection with such action and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
Broadwing’s action. If, as a result of Broadwing’s action with respect to a
claim, Executive receives a refund of any amount paid by Broadwing with respect
to such claim, then Executive shall promptly pay such refund to Broadwing. If
Broadwing fails to timely notify Executive whether it will contest such claim or
Broadwing determines not to contest such claim then Broadwing shall pay
Executive the portion of such claim, if any, which it has not previously paid
Executive.

Notwithstanding the foregoing provisions of this Section 8, if it shall be
determined that Parachute Value of all Payments is more than 100% but not more
than 115% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to
Executive and the amounts payable under this Agreement shall be reduced so that
the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by first reducing the payments under Section 3(d)(ii) or 4(e)(ii)(B),
unless an alternative method of reduction is elected by the Executive, and in
any event shall be made in such a manner as to maximize the value of all
Payments actually made to the Executive. For purposes of reducing the Payments
to the Safe Harbor Amount, only amounts payable under this Agreement (and no
other Payments) shall be reduced. If the reduction of the amount payable under
this Agreement would not result in a reduction of the Parachute Value of all
Payments to the Safe Harbor Amount, no amounts payable under the Agreement shall
be reduced pursuant to this Section 8. The Company’s obligation to make Gross-Up
Payments under this Section 8 shall not be conditioned upon the Executive’s
termination of employment. For the purposes of this Section 8, “Parachute Value”
of a Payment shall mean the present value as of the date of the change of
control for purposes of Section 280G of the Code of the portion of such Payment
that constitutes a “parachute payment” under Section 280G(b)(2) for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

 

8



--------------------------------------------------------------------------------

9. Notices

Any notice provided for in this Agreement shall be in writing and shall be
either personally delivered, sent by reputable overnight courier service or
mailed by first class mail, return receipt requested, to the recipient at the
address below indicated:

Notices to Executive: at the address listed in Broadwing’s records

Notices to Broadwing:

Broadwing Corporation

1122 Capital of Texas Hwy.

Austin, Texas 78746

Attention: Vice President, Human Resources

Telephone: 512-742-3715

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

10. Severability

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any action in any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

11. Complete Agreement

Broadwing and Executive may be parties to one or more prior agreements regarding
similar subject matter Agreement(s) (collectively, “Prior Agreement”). Such
Prior Agreement, if any, is modified, amended and superseded by the terms of
this Agreement. Accordingly, except as expressly stated otherwise in this
Agreement, in the event that the terms of this Agreement conflict with the terms
of any Prior Agreement, the terms of this Agreement shall control.

 

12. Interpretation and No Strict Construction

This Agreement has been negotiated by the parties and their respective counsel.
This Agreement shall be fairly interpreted in accordance with its terms and
without any strict construction in favor of or against either party. The
headings and captions are included for reference purposes only and do not affect
the interpretation of the provisions hereof. The captions in this Agreement are
for convenience of reference only and shall not limit or otherwise affect any of
the terms or provisions hereof. Use of the words “herein,” “hereof,” “hereto”
and the like in this Agreement refer to this Agreement as a whole and not to any
particular Article,

 

9



--------------------------------------------------------------------------------

Section or provision of this Agreement, unless otherwise noted. When the context
requires, the number of all words includes the singular and plural.

 

13. Counterparts

This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.

 

14. Successors and Assigns

This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive, Broadwing and their respective heirs, successors and
assigns, except that Executive may not assign Executive’s rights or delegate
Executive’s duties or obligations hereunder without the prior written consent of
Broadwing.

 

15. Choice of Law and Enforcement

(a) All issues and questions concerning the construction, validity, enforcement
and interpretation of this Agreement and the exhibits and schedules hereto shall
be governed by, and construed in accordance with, the laws of the State of
Texas, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Texas or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Texas. Except as provided in the Mandatory Arbitration section below, with
respect to any dispute or claims arising out of this Agreement or Executive’s
employment relationship with Broadwing, the state and federal courts situated in
Travis County, Texas, shall have personal jurisdiction over Broadwing and
Executive to hear disputes concerning such claims, and that venue for any such
disputes shall be exclusively in the state or federal courts in Travis County,
Texas. The prevailing party in any legal action brought by one party against the
other and arising out of this Agreement shall be entitled, in addition to any
other rights and remedies it may have, to reimbursement for its expenses,
including court costs and reasonable attorneys’ fees.

(b) If, at the time of enforcement of Section 5, 6 or 7 of this Agreement, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. Because Executive’s services
are unique and because Executive has access to Confidential Information and Work
Product, the parties hereto agree that money damages would not be an adequate
remedy for any breach of this Agreement. Therefore, in the event a breach or
threatened breach of this Agreement, Broadwing or its successors or assigns, in
addition to other rights and remedies existing in their favor, shall be entitled
to specific performance and/or injunctive or other equitable relief from a court
of competent jurisdiction in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security). Executive agrees
that no bond or security shall be required in obtaining such equitable relief.
In addition, in the event of an alleged breach or violation by Executive of
Section 5, the six-month or twelve-month period, as applicable, shall be tolled
until such breach or violation has been duly cured. Executive acknowledges that
the restrictions contained in this Agreement are reasonable and that Executive
has had the opportunity to review the provisions of this Agreement with
Executive’s legal counsel.

 

10



--------------------------------------------------------------------------------

16. Amendment and Waiver

The provisions of this Agreement may be amended or waived only with the prior
written consent of Broadwing and Executive, and no course of conduct or course
of dealing or failure or delay by any party hereto in enforcing or exercising
any of the provisions of this Agreement (including, without limitation,
Broadwing’s right to terminate the Employment Period for Cause) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.

 

17. Executive’s Cooperation

During the Employment and thereafter, Executive shall reasonably cooperate with
Broadwing and its subsidiaries in any internal investigation or administrative,
regulatory or judicial proceeding as reasonably requested by Broadwing
(including, without limitation, Executive being available to Broadwing upon
reasonable notice for interviews and factual investigations, appearing at
Broadwing’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to Broadwing all pertinent information and
turning over to Broadwing all relevant documents which are or may come into
Executive’s possession, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments). In the
event Broadwing requires Executive’s cooperation in accordance with this
paragraph, Broadwing shall reimburse Executive for reasonable out-of-pocket
expenses incurred in connection therewith (including travel, lodging, meals, and
reasonable legal expenses, subject to Broadwing’s requirements with respect to
reporting and documentation of such expenses).

 

18. Mandatory Arbitration

In the event there is an unresolved legal dispute between the parties that
involves legal rights or remedies arising from this Agreement or the employment
relationship between Executive and Broadwing, the parties agree to submit their
dispute to binding arbitration under the authority of the Federal Arbitration
Act and/or the Texas Arbitration Act; provided, however, that Broadwing may
pursue a temporary restraining order and/or preliminary injunctive relief in
accordance with Section 5, 6 or 7 above, with related expedited discovery for
the parties, in a court of law, and, thereafter, require arbitration of all
issues of final relief. Insured workers compensation claims (other than wrongful
discharge claims), and claims for unemployment insurance are excluded from
arbitration under this provision. The Arbitration will be conducted by the
American Arbitration Association pursuant to the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes. The
arbitrator(s) shall be duly licensed to practice law in the State of Texas. Each
party will be allowed at least one deposition. The arbitrator(s) shall be
required to state in a written opinion all facts and conclusions of law relied
upon to support any decision rendered. No arbitrator will have authority to
render a decision that contains an outcome determinative error of state or
federal law, or to fashion a cause of action or remedy not otherwise provided
for under applicable state or federal law. Any dispute over whether the
arbitrator(s) has failed to comply with the foregoing will be resolved by
summary judgment in a court of law. In all other respects, the arbitration
process will be conducted in accordance with the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes.
Broadwing will pay the arbitration costs and arbitrator’s

 

11



--------------------------------------------------------------------------------

fees beyond $500, subject to a final arbitration award on who should bear costs
and fees. All proceedings shall be conducted in Austin, Texas, or another
mutually agreeable site. The duty to arbitrate described above shall survive the
termination of this Agreement. Except as otherwise provided above, the parties
hereby waive trial in a court of law or by jury. All other rights, remedies,
statutes of limitation and defenses applicable to claims asserted in a court of
law will apply in the arbitration.

THIS AGREEMENT CONTAINS DISPUTE RESOLUTION THROUGH BINDING ARBITRATION. THE
PARTIES ACKNOWLEDGE AND AGREE THAT DISPUTES ARISING UNDER THIS AGREEMENT WILL BE
RESOLVED THROUGH MANDATORY BINDING ARBITRATION UNDER SECTION 18 ABOVE.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BROADWING CORPORATION

By:

 

/s/ Kim Larsen

Name:

 

Kim Larsen

Title:

 

SVP and General Counsel

By:

 

/s/ Jack Brooks

Name:

 

Jack Brooks

Title:

 

VP Human Resources

 

EXECUTIVE

/s/ Scott Widham

Scott Widham

 

13



--------------------------------------------------------------------------------

Exhibit A

Definitions

“Cause” shall mean any one or more of the following:

 

  (i) habitual intoxication;

 

  (ii) illegal drug use or illegal drug addiction;

 

  (iii) conviction of a felony (or plea of guilty or nolo contendre);

 

  (iv) a material failure or inability to perform duties or obligations as an
employee, other than from illness or injury;

 

  (v) willful misconduct or negligence in the performance of duties or
obligations as an employee; or

 

  (vi) any material breach of this Agreement, or other agreement entered into
between Broadwing and Executive;

provided, however, that in the case of (i), (ii), (iv) or (v) (with respect to
negligence only) above, Executive shall have received written notice from
Broadwing of the acts purportedly constituting Cause and shall have failed to
cure such acts within thirty (30) days following receipt of such notice.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Change of Control” means the first to occur of any of the following:

 

  (i) any sale, lease, exchange, or other transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of Broadwing;

 

  (ii) individuals who, as of the Effective Date, constitute the entire Board of
Directors (“Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election was approved by a vote
of a majority of the then Incumbent Directors shall be, for the purpose of this
provision, considered as though such individual were an Incumbent Director;

 

  (iii) any consolidation or merger of Broadwing with any other entity where the
stockholders of Broadwing immediately prior to the consolidation or merger
(other than any stockholder directly or indirectly acquiring control in said
consolidation or merger), would not, immediately after the consolidation or
merger, beneficially own, directly or indirectly, fifty percent (50%) of the
combined voting power of all of the outstanding securities of the entity issuing
cash or securities in the consolidation or merger (or its parent corporation, if
any);

 

A-1



--------------------------------------------------------------------------------

  (iv) a person or entity becomes the beneficial owner, directly or indirectly,
of securities of Broadwing representing seventy-five percent (75%) or more of
the total number of votes that may be cast for the election of the directors of
Broadwing; or

 

  (v) the Board, by vote of a majority of all of the directors, adopts a
resolution to the effect that a Change of Control has occurred for purposes of
the Agreement;

“Confidential Information” shall mean the information, observations, training
and data (including trade secrets) obtained by Executive while employed by
Broadwing and its subsidiaries concerning the business or affairs of Broadwing
or any subsidiary. “Confidential Information” includes, without limitation,
information pertaining to: (i) the identities of customers or clients with which
or whom Broadwing does or seeks to do business, as well as the point of contact
persons and decision-makers at these customers or clients, including their
names, addresses, e-mail addresses and positions, whether contained in
Broadwing’s computer database system or any written report distributed to
employees; (ii) the past or present purchasing history of each customer or
client; (iii) the volume of business and the nature of the business relationship
between Broadwing and its customers or clients, including any computerized
documents or files and/or written reports summarizing such information; (iv) the
financing methods employed by and arrangements between Broadwing and its
existing or potential customers or clients; (v) the pricing of Broadwing’s
services and products, including any deviations from its standard pricing for
particular customers or clients; (vi) Broadwing’s business plans and strategy,
including customer assignments and rearrangements, sales and administrative
staff expansions, marketing and sales plans and strategy, proposed adjustments
in compensation of sales personnel, revenue, expense and profit projections,
industry analyses, and any proposed or actual implemented technology changes;
(vii) information regarding Broadwing’s employees, including their identities,
skills, talents, knowledge, experience, compensation, and preferences;
(viii) information about Broadwing’s financial results and business condition
contained on Broadwing’s computer network or in any written or printed
documents; (ix) computer programs and software developed by Broadwing and
tailored to Broadwing’s needs by its employees, independent contractors,
consultants or vendors; (x) software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information; and (xi) all technology developed, enhanced, produced and/or
distributed by Broadwing, including Broadwing’s training programs and
techniques.

“Covered Clients and Customers” means those persons or entities (Clients and
Customers such as customers, retailers, wholesalers and distribution chains)
that (i) Broadwing has provided services or products to (including, without
limitation, any corporate office, headquarter, retail, or dedicated team
services), or (ii) Executive, as an employee of Broadwing, either had contact
with, supervised employees who had contact with, or received proprietary
information about; within the last twenty four (24) month period that Executive
was employed with Broadwing.

“Disability” with respect to a termination of Executive Upon Disability means
Executive’s incapacity due to physical or mental illness whereby Executive
(i) is considered disabled under Broadwing’s long-term disability insurance
plans, or (ii) is determined to be unable to fulfill Executive’s job related
functions for Broadwing under Broadwing’s existing policies.

 

A - 2



--------------------------------------------------------------------------------

“Good Reason” with respect to a termination by an Executive means Executive’s
voluntary resignation after any of the following:

 

  (i) a material reduction in Executive’s compensation;

 

  (ii) a material reduction in Executive’s position, duties or responsibilities;

 

  (iii) a requirement that Executive move Executive’s principal residence
because Executive’s primary place of employment or service is moved to a
location greater than 50 miles away from its then current location; or

 

  (iv) Broadwing (or a successor) has not paid to Executive when due any salary,
bonus or other material benefit.

With respect to (i)-(iv) above, “Good Reason” shall not include an insubstantial
or inadvertent action by Broadwing which is remedied promptly after notice
thereof is given by Executive.

“Work Product” shall mean all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any confidential information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to Broadwing’s or any of
its subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether above or jointly with others) while employed by
Broadwing and its subsidiaries, whether before or after the date of this
Agreement.

 

A - 3



--------------------------------------------------------------------------------

Exhibit B

GENERAL RELEASE

I,                                         , in consideration of and subject to
the performance by Broadwing Corporation, a Delaware Corporation (together with
its affiliates and subsidiaries, “Broadwing”), of its material obligations under
the Executive Employment Agreement, dated as of March 29, 2006, (the
“Agreement”), do hereby release and forever discharge as of the date hereof
Broadwing and all present and former directors, officers, agents,
representatives, employees, successors and assigns of Broadwing and its direct
or indirect owners (collectively, the “Released Parties”) to the extent provided
below.

 

  1. I understand that any payments or benefits paid or granted to me under the
Agreement represent, in part, consideration for signing this General Release and
are not salary, wages or benefits to which I was already entitled. I understand
and agree that I will not receive the payments and benefits specified in the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter or breach this General
Release.

 

  2. I knowingly and voluntarily release and forever discharge Broadwing and the
other Released Parties from any and all claims, controversies, actions, causes
of action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date of this General Release) and
whether known or unknown, suspected, or claimed against Broadwing or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with
the Executive’s employment with, or my separation from, Broadwing (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of Broadwing; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

B - 1



--------------------------------------------------------------------------------

  3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

  4. I acknowledge and agree that my separation from employment with Broadwing
in compliance with the terms of the Agreement shall not serve as the basis for
any claim or action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967).

 

  5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver Broadwing would not have agreed to the terms of the
Agreement. I further agree that in the event I should bring a Claim seeking
damages against Broadwing, or in the event I should seek to recover against
Broadwing in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that (a) I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release, and (b) if
any such pending charge or complaint of which I am not presently aware is or
becomes in existence, I will upon becoming aware of such charge or complaint use
all reasonably diligent efforts to cause such charge or complaint to be
dismissed or terminated.

 

  6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by Broadwing, any Released Party or myself of any improper or
unlawful conduct.

 

  7. I agree that if I violate this General Release by bringing any Claim
against Broadwing or any other Released Parties, I will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees and expenses.

 

  8. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

  9.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange

 

B - 2



--------------------------------------------------------------------------------

 

Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

  10. I agree to reasonably cooperate with Broadwing in any internal
investigation or administrative, regulatory, or judicial proceeding. I
understand and agree that my cooperation may include, but not be limited to,
making myself available to Broadwing upon reasonable notice for interviews and
factual investigations; appearing at Broadwing’s request to give testimony
without requiring service of a subpoena or other legal process; providing to
Broadwing pertinent information; and turning over to Broadwing all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event Broadwing asks for my cooperation in
accordance with this provision, Broadwing will reimburse me solely for my
reasonable out-of-pocket expenses incurred in connection therewith (including
travel, lodging, meals, and reasonable legal expenses, subject to Broadwing’s
requirements with respect to reporting and documentation of such expenses).

 

  11. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by Broadwing or by any Released Party of its
obligations under the Agreement or to previously vested rights under Broadwing’s
applicable plans.

 

  12. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

B - 3



--------------------------------------------------------------------------------

  5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE,
SUBSTANTIALLY IN ITS FINAL FORM ON                     ,             , TO
CONSIDER IT AND THE CHANGES MADE SINCE THE                     ,             
VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY PERIOD;

 

  6. THE CHANGES TO THE AGREEMENT SINCE                     ,             
EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

  7. I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

  8. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  9. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF BROADWING AND BY ME.

 

  10. I AGREE AND ACKNOWLEDGE THAT THE CONSIDERATION FOR THIS GENERAL RELEASE IS
IN ADDITION TO ANYTHING OF VALUE FOR WHICH I WAS ALREADY ENTITLED.

 

DATE:

                 

Name:

    

 

B - 4